"WALKER, J.
— In a proceeding by scire facias against bail, for the failure of the accused defendant to appear, the recognizance of bail is not a part of the record, unless it has been so made by plea or bill of exceptions. — Chiles v. Beal, 3 Ala. 26; Robinson v. The State, 5 Ala. 706 ; Shreve & Knapp v. The State, 11 Ala. 676; Young v. Simral, 3 A. K. Mar. 176. It results, that we cannot look to the recognizance copied into the transcript, for the purpose of seeing that it. is in a different sum from that *349stated in the scire facias, and in the judgments nisi and final.
2. It was not necessary that the judgment final should show that the sureties were called and made default, nor ' is the judgment erroneous on account of its omission to show this. — Hinson v. The State, 4 Ala. 671.
The j udgment of the court below is affirmed.